DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/09/2016. It is noted however, that applicant has not filed a certified copy of the JP2016-239516 application as required by 37 CFR 1.55.

Drawings

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the rotary shaft of the winding member (as recited within claims 1 and 4) must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 limitation “the winding member and the deceleration mechanism…have rotary shafts provided coaxially with an output shaft of the flat motor or provided in parallel at different positions” (in lines 9-11) render the claim vague and indefinite.  Its unclear if said limitation is attempting recite the rotary shafts of the winding member and the deceleration mechanism being provided at different positions relative to the position of the output shaft of the flat motor, or if its attempting to recite the rotary shafts of the winding member and the deceleration mechanism being provided at different positions relative to each other. Clarification by the applicant is required. 

Claims 2-4 depends from claim 1. Therefore, claims 2-4 are also indefinite for the reasons set forth above. 

Claim 3 recites the limitation “the stator” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Alt et al. (U.S. PGPUB 2015/0250268A1 hereinafter referred to as “Alt”).

In regards to claim 1, Alt teach (Figures 1-3, 6-7, and 14) a winding device (tightening device 100) for winding up an elongated member (lace 106) comprising: a flat motor (motor 400) placed flat along a predetermined plane (a plane extending along the flat surface of the motor 400 that faces/ abuts the gear box 412); a winding member (spool 406) configured to rotate in a forward direction to wind up the elongated member (lace 106); a deceleration mechanism (gear box 412) provided between the flat motor (motor 400) and the winding member (spool 406); a backstop mechanism (springs 416 and motor 400) configured to restrict rotation of the winding member (spool 406) at least in a backward direction by external force (paragraphs 0054, 0057, and 0061-0062 disclose, the spring 416 biasing the motor 400 and the gear box 412 into engagement with spool 406, while the release tab 414 being configured to manually/ selectively disengage the spool 406 from the motor 400 and the gear box 412 in order to allow the spool 406 to rotate in a reverse direction; where the motor 400 functions as a locking motor that only rotates in a single direction when activated and locks when it is deactivated so as to prevent the motor 400 from being forcibly rotated in a reverse direction that causes the laces 106 to inadvertently unwind from the spools 406. Therefore, it’s clear that the spring 416 and the motor 400 collectively prevents the rotation of the spool 406 in the unwinding direction when said motor 400 is engaged with said spool 406 via the gear box 412 due to the biasing force exerted by said spring 416); and the winding member (spool 406) and the deceleration mechanism (gear box 412) being formed flat along the predetermined plane (a plane extending along the flat surface of the motor 400 that faces/ abuts the gear box 412); wherein, the winding member (spool 406) and the deceleration mechanism (gear box 412) have rotary shafts (gear connector 910 of the spool 406 and the spool connector 804 of the gear box 412) provided coaxially with an output shaft (axially extending shaft of the motor 400 that is connected to the sun gear 906, as clearly illustrated in figure 9) of the flat motor (motor 400) (see also paragraphs 0046-0068).

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orand (U.S. PGPUB 2017/0265585A1).

In regards to claim 1, Orand teach (Figures 1-6) a winding device (tensioning system 300) for winding up an elongated member (tensioning member 137) comprising: a flat motor (motor 1002) placed flat along a predetermined plane (horizontal plane extending in the direction of the lateral axis 1018); a winding member (reel 1004) configured to rotate in a forward direction to wind up the elongated member (tensioning member 137); a deceleration mechanism (transmission 1001) provided between the flat motor (motor 1002) and the winding member (reel 1004); a backstop mechanism (gear train 1014 of the transmission 1001) configured to restrict rotation of the winding member (reel 1004) at least in a backward direction by external force (paragraphs 0040 and 0074 disclose, the gear ratio of the gear train 1014 being specifically selected to resist the inadvertent unwinding of the tensioning member 137 from the reel 1004 when various external forces pulls on said tensioning member 137 that is spooled around said reel 1004. Therefore, it’s clear that the gear ratio of the gear train 1014 is also configured to restrict the rotation of the reel 1014 is an unwinding direction); and the winding member (reel 1004) and the deceleration mechanism (transmission 1001) being formed flat along the predetermined plane (horizontal plane extending in the direction of the lateral axis 1018); wherein, the winding member (reel 1004) and the deceleration mechanism (transmission 1001) have rotary shafts (reel shaft 1012, first intermediate shaft 1096, and second intermediate shaft 1086) provided in parallel at different positions to the output shaft (motor shaft 1010) of the flat motor (motor 1002) (see also paragraphs 0015-0075).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Beers et al. (U.S. PGPUB 2014/0070042A1 hereinafter referred to as “Beers”).

In regards to claim 1, Beers teach (Figures 8-30) a winding device (motorized tensioning device 160) for winding up an elongated member (lace 152) comprising: a flat motor (motor 220) placed flat along a predetermined plane (a plane exiting parallel to the upper/ lower flat surface of the motor 220 that faces the first gear reduction assembly 230 of the gear reduction system 228); a winding member (spool 240) configured to rotate in a forward direction (first rotational direction) to wind up the elongated member (lace 152); a deceleration mechanism (second gear reduction assembly 232 of the gear reduction system 228, which includes the first gear 234, the second gear 235, the third gear 236, and the fourth gear 237) provided between the flat motor (motor 220) and the winding member (spool 240); a backstop mechanism (ratcheting assembly 252) configured to restrict rotation of the winding member (spool 240) at least in a backward direction (second rotational direction) by external force; and the winding member (spool 240) and the deceleration mechanism (second gear reduction assembly 232 of the gear reduction system 228) being formed flat along the predetermined plane (a plane exiting parallel to the upper/ lower flat surface of the motor 220); wherein, the winding member (spool 240) and the deceleration mechanism (gear reduction system 228) have rotary shafts (intermediate portion 626 of the shaft 254 and the shafts extending through the first gear 234/ second gear 235/ third gear 236/ fourth gear 237 of the second gear reduction assembly 232) provided in parallel at different positions to the output shaft (crankshaft 222) of the flat motor (motor 220) (see also paragraphs 0093-0137).

In regards to claim 4, Beers teach all intervening claim limitations as shown above. Beers further teach (Figures 8-30), the backstop mechanism (ratcheting assembly 252) being formed along the predetermined plane (a plane exiting parallel to the upper/ lower flat surface of the motor 220), and having a rotary shaft (first end portion 620 of the shaft 254) that is coaxial with the rotary shaft (intermediate portion 626 of the shaft 254) of the winding member (spool 240); wherein, the rotary shaft (intermediate portion 626 of the shaft 254) of the winding member (spool 240) and the rotary shaft (first end portion 620 of the shaft 254) of the backstop mechanism (ratcheting assembly 252) extend in parallel at positions different from that of the output shaft (crankshaft 222) of the flat motor (motor 220).

Allowable Subject Matter

Claims 2-3 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the flowing reasons:
In regards to claim 2, Alt teach all intervening claim limitations as shown above. Alt further teach (Figures 1-3, 6-7, and 14), the deceleration mechanism (gear box 412) being a planetary gear mechanism (as described in paragraphs 0055 and 0063) having a sun gear (sun gear 906), a planetary gear (planetary gears 904), and an output internal gear (ring gear 902). Nevertheless, Alt fail to explicitly disclose or suggest, the deceleration mechanism (gear box 412) additionally having a fixed internal gear, or a gear ratio between the planetary gear (planetary gears 904) and a fixed internal gear being different from a gear ratio between the planetary gear (planetary gear 904) and the output internal gear (ring gear 902) so that the deceleration mechanism (gear box 412) functions as the backstop mechanism in the winding device (tightening device 100). On the contrary, as detailed above in the claim 1 rejection statement, Alt’s winding device (tightening device 100) includes a backstop mechanism (springs 416 and motor 400), which restricts the rotation of the winding member (spool 406) in a backwards/ unwinding direction, that is a separate structure/ component from the deceleration mechanism (gear box 412). Furthermore, since the backstop mechanism in the winding device taught through Alt is defined by the collective functionality of a flat motor and a spring (which are not part of the deceleration mechanism), one of ordinary skill in the art would lack appropriate motivation/ rational to also configure the deceleration mechanism in said winding device as a backstop mechanism in the specific manner recited within claim 2 limitations; in fact, such a modification would require substantial changes to the overall structure of Alt’s winding device without resulting in any beneficial structural, functional, and/ or performance improvements. In addition, all the other pertinent/ analogues prior art references cited, either individually or in combination, fail to teach or render obvious, a winding device comprising the precise structural design/ features described within claim 2 limitations. Accordingly, claim 2 limitations appears to include allowable subject matter over the prior art of record; specially when said limitations are considered along with the limitations in parent claim 1 and viewed in light of applicant’s specification. 

Claim 3 depends from parent claim 2. Subsequently, claim 3 also contain the allowable subject matter in claim 2.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                 /MICHAEL R MANSEN/                                                                         Supervisory Patent Examiner, Art Unit 3654